Name: Commission Implementing Regulation (EU) NoÃ 756/2012 of 20Ã August 2012 amending Regulation (EEC) NoÃ 2454/93 laying down provisions for the implementation of Council Regulation (EEC) NoÃ 2913/92 establishing the Community Customs Code Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: economic analysis;  taxation;  marketing;  trade policy;  tariff policy;  technology and technical regulations;  criminal law
 Date Published: nan

 21.8.2012 EN Official Journal of the European Union L 223/8 COMMISSION IMPLEMENTING REGULATION (EU) No 756/2012 of 20 August 2012 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), and in particular Article 247 thereof, Whereas: (1) Commission Regulation (EU) No 430/2010 of 20 May 2010 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2) removed the obligation to provide an exit summary declaration for goods which are supplied for incorporation as parts of or accessories in vessels and aircraft, motor fuels, lubricants and gas necessary for the operation of vessels or aircraft, foodstuffs, and other items to be consumed or sold on board. Annex 30a to Commission Regulation (EEC) No 2454/93 (3) should therefore be adapted accordingly. (2) Pursuant to Annex 30a to Regulation (EEC) No 2454/93, information about the consignee is mandatory in an exit summary declaration. However, where the goods are carried under a negotiable bill of lading that is to order blank endorsed, the consignee is unknown. In that case a specific code should be used to show that the consignee particulars are unknown. (3) Commission Regulation (EC) No 1917/2000 of 7 September 2000 laying down certain provisions for the implementation of Council Regulation (EC) No 1172/95 as regards statistics on external trade (4) has been replaced by Commission Regulation (EU) No 113/2010 of 9 February 2010 implementing Regulation (EC) No 471/2009 of the European Parliament and of the Council on Community statistics relating to external trade with non-member countries, as regards trade coverage, definition of the data, compilation of statistics on trade by business characteristics and by invoicing currency, and specific goods or movements (5). It is therefore necessary to adapt Annexes 37 and 38 to Regulation (EEC) No 2454/93. (4) Council Directive 2006/112/EC of 28 November 2006 on the common system of value added tax (6) lays down conditions for exemption from payment of the VAT due upon importation. One of the conditions is that at the time of importation, the importer must have provided to the competent authorities of the Member State of importation certain information. It is therefore necessary to adapt Annexes 37 and 38 to Regulation (EEC) No 2454/93 to provide a harmonised solution for indicating that information in the customs declaration. The obligation to provide the information required by Article 143(2) of Directive 2006/112/EC should be stated in the description of Box 44 in Annex 37. (5) Since a Community transit operation may take place in Andorra and San Marino, a reference to those countries should be added to the reference to the EFTA countries in Annex 37 to Regulation (EEC) No 2454/93, in order to reflect the fact that the guarantee or guarantee waiver may be not valid in one or more EFTA countries, nor in Andorra or in San Marino. (6) Council Regulation (EC) No 1172/95 of 22 May 1995 on the statistics relating to the trading of goods by the Community and its Member States with non-member countries (7) has been replaced by Regulation (EC) No 471/2009 of the European Parliament and of the Council of 6 May 2009 on Community statistics relating to external trade with non-member countries and repealing Council Regulation (EC) No 1172/95 (8). The reference to Regulation (EC) No 1172/95 in Annex 38 to Regulation (EEC) No 2454/93 should therefore be updated. (7) In 2010 the eighth version of the Incoterms rules (Incoterms 2010) has been established. The Incoterms codes as amended by the Incoterms 2010 should therefore be set out in Annex 38 in order to update the delivery terms. (8) Annex 38 to Regulation (EEC) No 2454/93 contains a list of packaging codes based upon the list of Coded representations of packaging type names used in international trade set out in Annexes V and VI to Recommendation No 21 of the United Nations Economic Commission for Europe. Due to the revision of the code list following a technological development, it is appropriate to replace the list in Annex 38 by the latest version resulting from Revision 8.1 of Recommendation No 21. (9) Council Directive 2008/118/EC of 16 December 2008 concerning the general arrangements for excise duty and repealing Directive 92/12/EEC (9) provides that excise goods may be moved under a duty suspension arrangement within the customs territory of the Community, including where the goods are moved via a third country or a third territory from the place of importation to any of the destinations referred to in Article 17(1)(a) of that Directive. The respective codes in Annex 38 to Regulation (EEC) No 2454/93 should therefore be adapted to reflect the cases where no excise duties are paid upon importation. (10) Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty (10) has been replaced by Council Regulation (EC) No 1186/2009 of 16 November 2009 setting up a Community system of reliefs from customs duty (11). Some references and descriptions of codes in Annex 38 to Regulation (EEC) No 2454/93 should therefore be adapted. (11) Since Commission Regulation (EC) No 1580/2007 of 21 December 2007 laying down implementing rules of Council Regulations (EC) No 2200/96, (EC) No 2201/96 and (EC) No 1182/2007 in the fruit and vegetable sector (12) has been replaced by Commission Implementing Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetables sectors (13), it is necessary to update the reference to Regulation (EC) No 1580/2007 in Annex 38 to Regulation (EEC) No 2454/93. (12) It is necessary to adapt the list of goods involving a higher risk of fraud set out in Annex 44c to Regulation (EEC) No 2454/93 to the Combined Nomenclature 2012 laid down in Commission Implementing Regulation (EU) No 1006/2011 of 27 September 2011 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (14). (13) Regulation (EEC) No 2454/93 should therefore be amended accordingly. (14) Since Regulation (EU) No 1006/2011 applies from 1 January 2012, the amendments to Annex 44c to Regulation (EEC) No 2454/93 should apply from the same date. (15) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2454/93 is amended as follows: (1) Annex 30a is amended as set out in Annex I to this Regulation; (2) Annex 37 is amended as set out in Annex II to this Regulation; (3) Annex 38 is amended as set out in Annex III to this Regulation; (4) Annex 44c is amended as set out in Annex IV to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013, except Annex IV. Annex IV shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 302, 19.10.1992, p. 1. (2) OJ L 125, 21.5.2010, p. 10. (3) OJ L 253, 11.10.1993, p. 1. (4) OJ L 229, 9.9.2000, p. 14. (5) OJ L 37, 10.2.2010, p. 1. (6) OJ L 347, 11.12.2006, p. 1. (7) OJ L 118, 25.5.1995, p. 10. (8) OJ L 152, 16.6.2009, p. 23. (9) OJ L 9, 14.1.2009, p. 12. (10) OJ L 105, 23.4.1983, p. 1. (11) OJ L 324, 10.12.2009, p. 23. (12) OJ L 350, 31.12.2007, p. 1. (13) OJ L 157, 15.6.2011, p. 1. (14) OJ L 282, 28.10.2011, p. 1. ANNEX I (referred to in Article 1(1)) Annex 30a to Regulation (EEC) No 2454/93 is amended as follows: (1) In Section 1 Introductory notes to the tables, note 4.4 is deleted. (2) Section 2 Requirements for entry and exit summary declarations is amended as follows: (a) The title of point 2.2 is replaced by the following: 2.2. Express consignments  Table 2 (b) In Table 2, the third column Exit summary declaration  ship and aircraft supplies is deleted. (3) Section 4, Data element explanatory notes, is amended as follows: (a) In data element explanatory note Transport document number, the fourth paragraph is deleted. (b) In data element explanatory note Consignee, the fifth paragraph is replaced by the following: : In cases referred to in Article 789, this information shall be provided where available. Where the goods are carried under a negotiable bill of lading that is to order blank endorsed  and the consignee is unknown, his particulars shall be replaced by the following code in Box 44 of an export declaration: Legal basis Subject Box Code Annex 30a Situations where negotiable bills of lading that are to order blank endorsed  are concerned, in the case of exit summary declarations, where the consignee particulars are unknown. 44 30600 (c) Data element explanatory note Notify party is replaced by the following: Notify party Party to be notified at entry of the arrival of the goods. This information needs to be provided where applicable. The particulars of notify party take the form of the notify party EORI number whenever this number is available to the person lodging the summary declaration. where the goods are carried under a negotiable bill of lading that is to order blank endorsed , in which case the consignee is not mentioned and code 10600 is entered, the notify party shall always be provided. where the goods are carried under a negotiable bill of lading that is to order blank endorsed , in which case the consignee is not mentioned, the particulars of notify party shall always be provided in the field for consignee  instead of the consignee  particulars. When an export declaration contains the particulars for the exit summary declaration, code 30600 is entered in Box 44 of the export declaration concerned. (d) In data element explanatory note Commodity code, the fifth paragraph beginning with : is deleted. ANNEX II (referred to in Article 1(2)) Annex 37, Title II, to Regulation (EEC) No 2454/93 is amended as follows: (1) Section A is amended as follows: (a) Box 24: Nature of transaction is replaced by the following: Box 24: Nature of transaction Using the relevant codes from Annex 38, enter the type of the transaction concerned. (b) In Box 44: Additional information/Documents produced/Certificates and authorisations, the first paragraph is replaced by the following: Using the relevant codes from Annex 38, enter the details required by any specific rules applicable together with reference particulars of the documents produced in support of the declaration, including the serial numbers of any control copies T5 or identification numbers. (c) In Box 52: Guarantee, the second paragraph is replaced by the following: Where a comprehensive guarantee, guarantee waiver or individual guarantee is not valid for one or more of the following countries, add after not valid for  the codes from Annex 38 for the country or countries concerned:  non-EU contracting parties to the Conventions on a common transit procedure and on the simplification of formalities in trade in goods,  Andorra,  San Marino. Where an individual guarantee in the form of a cash deposit or by means of vouchers is used it shall be valid for all the contracting parties to the Conventions on a common transit procedure and on the simplification of formalities in trade in goods. (2) Section C is amended as follows: (a) Box 24: Nature of transaction is replaced by the following: Box 24: Nature of transaction Using the relevant codes from Annex 38, enter the type of the transaction concerned. (b) Box 44: Additional information/Documents produced/Certificates and authorisations is amended as follows: (i) The first paragraph is replaced by the following: Using the relevant codes from Annex 38, enter the details required by any specific rules applicable together with reference particulars of the documents produced in support of the declaration, including the serial numbers of any control copies T5 or identification numbers. (ii) The following is added after the last paragraph: When goods are the subject of a VAT-exempt supply to another Member State, the information required by Article 143(2) of Directive 2006/112/EC shall be entered in box 44, including when required by a Member State, the evidence that the imported goods are intended to be transported or dispatched from the Member State of importation to another Member State. ANNEX III (referred to in Article 1(3)) Annex 38, Title II to Regulation (EEC) No 2454/93 is amended as follows: (1) In Box 2: Consignor/Exporter, the last paragraph is replaced by the following: Country code: the Communitys alphabetical codes for countries and territories are based on the current ISO alpha 2 codes (a2) insofar as they are compatible with the country codes laid down in accordance with Article 5(2) of Regulation (EC) No 471/2009 of the European Parliament and of the Council of 6 May 2009 on Community statistics relating to external trade with non-member countries and repealing Council Regulation (EC) No 1172/95 (1). (2) In Box 20: Delivery terms, the table is replaced by the following: First subdivision Meaning Second subdivision Incoterms code Incoterms  ICC/ECE Place to be specified Code applicable usually for road and rail transport DAF (Incoterms 2000) Delivered at frontier Named place Codes applicable for all modes of transport EXW (Incoterms 2010) Ex works Named place FCA (Incoterms 2010) Free carrier Named place CPT (Incoterms 2010) Carriage paid to Named place of destination CIP (Incoterms 2010) Carriage and insurance paid to Named place of destination DAT (Incoterms 2010) Delivered at terminal Named terminal at port or place of destination DAP (Incoterms 2010) Delivered at place Named place of destination DDP (Incoterms 2010) Delivered duty paid Named place of destination DDU (Incoterms 2000) Delivered duty unpaid Named place of destination Codes applicable usually for sea and inland waterway transport FAS (Incoterms 2010) Free alongside ship Named port of shipment FOB (Incoterms 2010) Free on board Named port of shipment CFR (Incoterms 2010) Cost and freight Named port of destination CIF (Incoterms 2010) Cost, insurance and freight Named port of destination DES (Incoterms 2000) Delivered ex ship Named port of destination DEQ (Incoterms 2000) Delivered ex quay Named port of destination XXX Delivery terms other than those listed above Narrative description of delivery terms given in the contract (3) In Box 24: Nature of the transaction, the note is replaced by the following: The Member States which require this item of information must use the single digit codes listed in column A of the table provided for in Article 10(2) of Commission Regulation (EU) No 113/2010 (2), this digit being entered in the left-hand side of the box. They may also provide for a second digit from the list in column B of that table to be entered in the right-hand side of the box. (4) Box 31: Packages and description of goods; Marks and numbers  Container No(s)  Number and kind is replaced by the following: Box 31: Packages and description of goods; Marks and numbers  Container No(s)  Number and kind Kind of packages Use the following codes. (UN/ECE Recommendation No 21/Rev. 8.1 of 12 July 2010). PACKAGING CODES Aerosol AE Ampoule, non-protected AM Ampoule, protected AP Atomizer AT Bag BG Bag, flexible container FX Bag, gunny GY Bag, jumbo JB Bag, large ZB Bag, multiply MB Bag, paper 5M Bag, paper, multi-wall XJ Bag, paper, multi-wall, water resistant XK Bag, plastic EC Bag, plastics film XD Bag, polybag 44 Bag, super bulk 43 Bag, textile 5L Bag, textile, sift proof XG Bag, textile, water resistant XH Bag, textile, without inner coat/liner XF Bag, tote TT Bag, woven plastic 5H Bag, woven plastic, sift proof XB Bag, woven plastic, water resistant XC Bag, woven plastic, without inner coat/liner XA Bale, compressed BL Bale, non-compressed BN Ball AL Balloon, non-protected BF Balloon, protected BP Bar BR Barrel BA Barrel, wooden 2C Barrel, wooden, bung type QH Barrel, wooden, removable head QJ Bars, in bundle/bunch/truss BZ Basin BM Basket BK Basket, with handle, cardboard HC Basket, with handle, plastic HA Basket, with handle, wooden HB Belt B4 Bin BI Block OK Board BD Board, in bundle/bunch/truss BY Bobbin BB Bolt BT Bottle, gas GB Bottle, non-protected, bulbous BS Bottle, non-protected, cylindrical BO Bottle, protected bulbous BV Bottle, protected cylindrical BQ Bottlecrate/bottlerack BC Box BX Box, aluminium 4B Box, Commonwealth Handling Equipment Pool (CHEP), Eurobox DH Box, fibreboard 4G Box, for liquids BW Box, natural wood 4C Box, plastic 4H Box, plastic, expanded QR Box, plastic, solid QS Box, plywood 4D Box, reconstituted wood 4F Box, steel 4A Box, wooden, natural wood, ordinary QP Box, wooden, natural wood, with sift proof walls QQ Bucket BJ Bulk, gas (at 1 031 mbar and 15 °C) VG Bulk, liquefied gas (at abnormal temperature/pressure) VQ Bulk, liquid VL Bulk, scrap metal VS Bulk, solid, fine particles ( powders ) VY Bulk, solid, granular particles ( grains ) VR Bulk, solid, large particles ( nodules ) VO Bunch BH Bundle BE Bundle, wooden 8C Butt BU Cage CG Cage, Commonwealth Handling Equipment Pool (CHEP) DG Cage, roll CW Can, cylindrical CX Can, rectangular CA Can, with handle and spout CD Canister CI Canvas CZ Capsule AV Carboy, non-protected CO Carboy, protected CP Card CM Cart, flatbed FW Carton CT Cartridge CQ Case CS Case, car 7A Case, isothermic EI Case, skeleton SK Case, steel SS Case, with pallet base ED Case, with pallet base, cardboard EF Case, with pallet base, metal EH Case, with pallet base, plastic EG Case, with pallet base, wooden EE Case, wooden 7B Cask CK Chest CH Churn CC Clamshell AI Coffer CF Coffin CJ Coil CL Composite packaging, glass receptacle 6P Composite packaging, glass receptacle in aluminium crate YR Composite packaging, glass receptacle in aluminium drum YQ Composite packaging, glass receptacle in expandable plastic pack YY Composite packaging, glass receptacle in fibre drum YW Composite packaging, glass receptacle in fibreboard box YX Composite packaging, glass receptacle in plywood drum YT Composite packaging, glass receptacle in solid plastic pack YZ Composite packaging, glass receptacle in steel crate box YP Composite packaging, glass receptacle in steel drum YN Composite packaging, glass receptacle in wickerwork hamper YV Composite packaging, glass receptacle in wooden box YS Composite packaging, plastic receptacle 6H Composite packaging, plastic receptacle in aluminium crate YD Composite packaging, plastic receptacle in aluminium drum YC Composite packaging, plastic receptacle in fibre drum YJ Composite packaging, plastic receptacle in fibreboard box YK Composite packaging, plastic receptacle in plastic drum YL Composite packaging, plastic receptacle in plywood box YH Composite packaging, plastic receptacle in plywood drum YG Composite packaging, plastic receptacle in solid plastic box YM Composite packaging, plastic receptacle in steel crate box YB Composite packaging, plastic receptacle in steel drum YA Composite packaging, plastic receptacle in wooden box YF Cone AJ Container, flexible 1F Container, gallon GL Container, metal ME Container, not otherwise specified as transport equipment CN Container, outer OU Cover CV Crate CR Crate, beer CB Crate, bulk, cardboard DK Crate, bulk, plastic DL Crate, bulk, wooden DM Crate, framed FD Crate, fruit FC Crate, metal MA Crate, milk MC Crate, multiple layer, cardboard DC Crate, multiple layer, plastic DA Crate, multiple layer, wooden DB Crate, shallow SC Crate, wooden 8B Creel CE Cup CU Cylinder CY Demijohn, non-protected DJ Demijohn, protected DP Dispenser DN Drum DR Drum, aluminium 1B Drum, aluminium, non-removable head QC Drum, aluminium, removable head QD Drum, fibre 1G Drum, iron DI Drum, plastic IH Drum, plastic, non-removable head QF Drum, plastic, removable head QG Drum, plywood 1D Drum, steel 1A Drum, steel, non-removable head QA Drum, steel, removable head QB Drum, wooden 1W Envelope EN Envelope, steel SV Filmpack FP Firkin FI Flask FL Flexibag FB Flexitank FE Foodtainer FT Footlocker FO Frame FR Girder GI Girders, in bundle/bunch/truss GZ Hamper HR Hanger HN Hogshead HG Ingot IN Ingots, in bundle/bunch/truss IZ Intermediate bulk container WA Intermediate bulk container, aluminium WD Intermediate bulk container, aluminium, liquid WL Intermediate bulk container, aluminium, pressurised > 10 kpa WH Intermediate bulk container, composite ZS Intermediate bulk container, composite, flexible plastic, liquids ZR Intermediate bulk container, composite, flexible plastic, pressurised ZP Intermediate bulk container, composite, flexible plastic, solids ZM Intermediate bulk container, composite, rigid plastic, liquids ZQ Intermediate bulk container, composite, rigid plastic, pressurised ZN Intermediate bulk container, composite, rigid plastic, solids PLN Intermediate bulk container, fibreboard ZT Intermediate bulk container, flexible ZU Intermediate bulk container, metal WF Intermediate bulk container, metal, liquid WM Intermediate bulk container, metal, other than steel ZV Intermediate bulk container, metal, pressure 10 kpa WJ Intermediate bulk container, natural wood ZW Intermediate bulk container, natural wood, with inner liner WU Intermediate bulk container, paper, multi-wall ZA Intermediate bulk container, paper, multi-wall, water resistant ZC Intermediate bulk container, plastic film WS Intermediate bulk container, plywood ZX Intermediate bulk container, plywood, with inner liner WY Intermediate bulk container, reconstituted wood ZY Intermediate bulk container, reconstituted wood, with inner liner WZ Intermediate bulk container, rigid plastic AA Intermediate bulk container, rigid plastic, freestanding, liquids ZK Intermediate bulk container, rigid plastic, freestanding, pressurised ZH Intermediate bulk container, rigid plastic, freestanding, solids ZF Intermediate bulk container, rigid plastic, with structural equipment, liquids ZJ Intermediate bulk container, rigid plastic, with structural equipment, pressurised ZG Intermediate bulk container, rigid plastic, with structural equipment, solids ZD Intermediate bulk container, steel WC Intermediate bulk container, steel, liquid WK Intermediate bulk container, steel, pressurised > 10 kpa WG Intermediate bulk container, textile without coat/liner WT Intermediate bulk container, textile, coated WV Intermediate bulk container, textile, coated and liner WX Intermediate bulk container, textile, with liner WW Intermediate bulk container, woven plastic, coated WP Intermediate bulk container, woven plastic, coated and liner WR Intermediate bulk container, woven plastic, with liner WQ Intermediate bulk container, woven plastic, without coat/liner WN Jar JR Jerrican, cylindrical JY Jerrican, plastic 3H Jerrican, plastic, non-removable head QM Jerrican, plastic, removable head QN Jerrican, rectangular JC Jerrican, steel 3A Jerrican, steel, non-removable head QK Jerrican, steel, removable head QL Jug JG Jutebag JT Keg KG Kit KI Liftvan LV Log LG Logs, in bundle/bunch/truss LZ Lot LT Lug LU Luggage LE Mat MT Matchbox MX Mutually defined ZZ Nest NS Net NT Net, tube, plastic NU Net, tube, textile NV Not available NA Octabin OT Package PK Package, cardboard, with bottle grip-holes IK Package, display, cardboard IB Package, display, metal ID Package, display, plastic IC Package, display, wooden IA Package, flow IF Package, paper wrapped IG Package, show IE Packet PA Pail PL Pallet PX Pallet, 100 cm Ã  110 cm AH Pallet, AS 4068-1993 OD Pallet, box Combined open-ended box and pallet PB Pallet, CHEP 100 cm Ã  120 cm OC Pallet, CHEP 40 cm Ã  60 cm OA Pallet, CHEP 80 cm Ã  120 cm OB Pallet, ISO T11 OE Pallet, modular, collars 80 cm Ã  100 cm PD Pallet, modular, collars 80 cm Ã  120 cm PE Pallet, modular, collars 80 cm Ã  60 cm AF Pallet, shrinkwrapped AG Pallet, triwall TW Pallet, wooden 8A Pan P2 Parcel PC Pen PF Piece PP Pipe PI Pipes, in bundle/bunch/truss PV Pitcher PH Plank PN Planks, in bundle/bunch/truss PZ Plate PG Plates, in bundle/bunch/truss PY Platform, unspecified weight or dimension OF Pot PT Pouch PO Punnet PJ Rack RK Rack, clothing hanger RJ Receptacle, fibre AB Receptacle, glass GR Receptacle, metal MR Receptacle, paper AC Receptacle, plastic PR Receptacle, plastic wrapped MW Receptacle, wooden AD Rednet RT Reel RL Ring RG Rod RD Rods, in bundle/bunch/truss RZ Roll RO Sachet SH Sack SA Sack, multi-wall MS Sea-chest SE Set SX Sheet ST Sheet, plastic wrapping SP Sheetmetal SM Sheets, in bundle/bunch/truss SZ Shrinkwrapped SW Skid SI Slab SB Sleeve SY Slipsheet SL Spindle SD Spool SO Suitcase SU Tablet T1 Tank container, generic TG Tank, cylindrical TY Tank, rectangular TK Tea-chest TC Tierce TI Tin TN Tray PU Tray, containing horizontally stacked flat items GU Tray, one layer no cover, cardboard DV Tray, one layer no cover, plastic DS Tray, one layer no cover, polystyrene DU Tray, one layer no cover, wooden DT Tray, rigid, lidded stackable (CEN TS 14482:2002) IL Tray, two layers no cover, cardboard DY Tray, two layers no cover, plastic tray DW Tray, two layers no cover, wooden DX Trunk TR Truss TS Tub TB Tub, with lid TL Tube TU Tube, collapsible TD Tube, with nozzle TV Tubes, in bundle/bunch/truss TZ Tun TO Tyre TE Uncaged UC Unit UN Unpacked or unpackaged NE Unpacked or unpackaged, multiple units NG Unpacked or unpackaged, single unit NF Vacuum-packed VP Vanpack VK Vat VA Vehicle VN Vial VI Wickerbottle WB (5) Box 37: Procedure is amended as follows: (a) Section A, First subdivision is amended as follows: (i) Code 42 is replaced by the following: 42 Simultaneous release for free circulation and home use of goods which are the subject of a VAT-exempt supply to another Member State and, when applicable, an excise duty suspension. Explanation: Exemption from payment of VAT and, where applicable, the excise duty suspension, is granted because the import is followed by an intra-Community supply or transfer of the goods to another Member State. In that case, the VAT and, where applicable, the excise duty will be due in the Member State of final destination. In order to use this procedure, the persons must meet the conditions listed in Article 143(2) of Directive 2006/112/EC and, where applicable, the conditions listed in Article 17(1)(b) of Directive 2008/118/EC. Example 1 : Import of goods with exemption from VAT through a tax representative. Example 2 : Excise goods imported from a third country, which are released for free circulation and are the subject of a VAT-exempt supply to another Member State. The release for free circulation is immediately followed by a movement under excise duty suspension from the place of importation initiated by a registered consignor in accordance with Article 17(1)(b) of Directive 2008/118/EC. (ii) Code 63 is replaced by the following: 63 Reimportation with simultaneous release for free circulation and home use of goods which are the subject of a VAT-exempt supply to another Member State and, when applicable, an excise duty suspension. Explanation: Exemption from payment of VAT and, where applicable, the excise duty suspension, is granted because the reimportation is followed by an intra-Community supply or transfer of the goods to another Member State. In such a case, the VAT and, where applicable, the excise duty, will be due in the Member State of final destination. In order to use this procedure, the persons must meet the conditions listed in Article 143(2) of Directive 2006/112/EC and, where applicable, the conditions listed in Article 17(1)(b) of Directive 2008/118/EC. Example 1 : Reimportation after outward processing or temporary export, with any VAT debt being charged to a tax representative. Example 2 : Excise goods reimported after outward processing and released for free circulation, which are the subject of a VAT-exempt supply to another Member State. The release for free circulation is immediately followed by a movement under excise duty suspension from the place of reimportation initiated by a registered consignor in accordance with Article 17(1)(b) of Directive 2008/118/EC. (b) In Section B, Second subdivision, point 1 is amended as follows: (i) The entry Relief is replaced by the following: Relief (Regulation (EC) No 1186/2009) Article No Code Relief from import duties Personal property belonging to natural persons transferring their normal place of residence to the Community 3 C01 Trousseaux and household effects imported on the occasion of a marriage 12(1) C02 Presents customarily given on the occasion of a marriage 12(2) C03 Personal property acquired by inheritance. 17 C04 School outfits, educational materials and related household effects 21 C06 Consignments of negligible value 23 C07 Consignments sent from one private individual to another 25 C08 Capital goods and other equipment imported on the transfer of activities from a third country into the Community 28 C09 Capital goods and other equipment belonging to persons engaged in a liberal profession and to legal persons engaged in a non-profit making activity 34 C10 Educational, scientific and cultural materials; scientific instruments and apparatus as listed in Annex I 42 C11 Educational, scientific and cultural materials; scientific instruments and apparatus as listed in Annex II 43 C12 Educational, scientific and cultural materials; scientific instruments and apparatus imported exclusively for non commercial purposes (including spare parts, components, accessories and tools) 44-45 C13 Equipment imported for non-commercial purposes by or on behalf of a scientific research establishment or organisation based outside the Community 51 C14 Laboratory animals and biological or chemical substances intended for research 53 C15 Therapeutic substances of human origin and blood-grouping and tissue-typing reagents 54 C16 Instruments and apparatus used in medical research, establishing medical diagnoses or carrying out medical treatment 57 C17 Reference substances for the quality control of medicinal products 59 C18 Pharmaceutical products used at international sports events 60 C19 Goods for charitable or philanthropic organisations 61 C20 Articles in Annex III intended for the blind 66 C21 Articles in Annex IV intended for the blind imported by blind persons themselves for their own use (including spare parts, components, accessories and tools). 67(1)(a) and 67(2) C22 Articles in Annex IV intended for the blind imported by certain institutions or organisations (including spare parts, components, accessories and tools) 67(1)(b) and 67(2) C23 Articles intended for other handicapped persons (other than blind persons) imported by handicapped persons themselves for their own use (including spare parts, components, accessories and tools) 68(1)(a) and 68(2) C24 Articles intended for other handicapped persons (other than blind persons) imported by certain institutions or organisations (including spare parts, components, accessories and tools) 68(1)(b) and 68(2) C25 Goods imported for the benefit of disaster victims 74 C26 Honorary decorations or awards 81 C27 Presents received in the context of international relations 82 C28 Goods to be used by monarchs or heads of state 85 C29 Samples of goods of negligible value imported for trade promotion purposes 86 C30 Printed matter and advertising material imported for trade promotion purposes 87-89 C31 Products used or consumed at a trade fair or similar event 90 C32 Goods imported for examination, analysis or test purposes 95 C33 Consignments sent to organisations protecting copyrights or industrial and commercial patent rights 102 C34 Tourist information literature 103 C35 Miscellaneous documents and articles 104 C36 Ancillary materials for the stowage and protection of goods during their transport 105 C37 Litter, fodder and feeding stuffs for animals during their transport 106 C38 Fuel and lubricants present in land motor vehicles and special containers 107 C39 Materials for cemeteries for, and memorials to, war victims 112 C40 Coffins, funerary urns and ornamental funerary articles 113 C41 Relief from export duties Domesticated animals exported at the time of transfer of agricultural activities from the Community to a third country 115 C51 Fodder and feeding stuffs accompanying animals during their exportation 121 C52 (ii) In the table Agricultural products, the row for code E02 is replaced by the following: Standard import values (for example: Regulation (EU) No 543/2011) E02 (iii) In the table Other, in the Section Import, the following row is inserted between the row for code F04 and the row for code F11: A movement of excise goods under an excise duty suspension arrangement from the place of importation in accordance with Article 17(1)(b) of Directive 2008/118/EC. F06 (6) In Box 44, Additional information/Documents reproduced/Certificates and Authorisations, point 2(a) is replaced by the following: (a) Documents, certificates and Community or international authorisations or other references produced in support of the declaration must be entered in the form of a code composed of 4 alpha-numeric characters, and, where applicable, followed either by an identification number or another recognisable reference. The list of documents, certificates, authorisations and other references and their respective codes can be found in the TARIC database. (1) OJ L 152, 16.6.2009, p. 23. (2) OJ L 37, 10.2.2010, p. 1. ANNEX IV (referred to in Article 1(4)) Annex 44c to Regulation (EEC) No 2454/93 is amended as follows: (1) The row for HS codes 1701 11, 1701 12, 1701 91, 1701 99 is replaced by the following: 1701 12 Cane or beet sugar and chemically pure sucrose, in solid form 7 000 kg  1701 13  1701 14  1701 91  1701 99 (2) The row for HS code 2403 10 is replaced by the following: 2403 11 Smoking tobacco, whether or not containing tobacco substitutes in any proportion 35 kg  2403 19